Citation Nr: 0732251	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-40 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to August 
1979.  He died in July 2004.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has filed a claim for dependency and indemnity 
compensation (DIC) benefits for the cause of her husband's 
death, listed on the death certificate as septic shock due to 
neutropenia and acute myelogenous leukemia (AML).  She claims 
that her husband's AML was caused by exposure to herbicide, 
namely Agent Orange, during his active service in Vietnam.

The Board notes that records indicate the veteran began 
receiving Social Security Administration (SSA) disability 
benefits in December 1997.  This appears to be 
contemporaneous with the veteran being diagnosed as having 
leukemia.  However, the SSA award decision and supporting 
documents are not part of the record.  In order to ensure 
that the appellant's claim is adjudicated on the basis of a 
complete evidentiary record, the SSA award letter and related 
evidence should therefore be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2007).

The veteran filed a claim in August 2003 contending his AML 
was a caused by exposure to Agent Orange during active 
service in Vietnam.  The RO denied the direct service 
connection claim in a December 2003 decision, and the veteran 
died before an appeal could be perfected.  In addition, the 
appellant's July 2004 claim included a claim for accrued 
benefits by a surviving spouse.  It appears that the RO has 
not acted upon this claim.  The Board finds that the issue of 
accrued benefits by a surviving spouse is inextricably 
intertwined with the certified issue of service connection 
for the cause of the veteran's death.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the 
veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be requested 
and obtained. A response, negative or 
positive, should be associated with the 
claims file.

2.  Contact the appellant and ask her to 
submit the names of all VA and non-VA 
health  care providers that treated the 
veteran for  myelodysplastic syndrome and 
assist the  appellant in obtaining the 
relevant records.   

3.  After completing the above, and any 
other development deemed necessary, 
adjudicate the appellant's accrued 
benefits claim and readjudicate her DIC 
claim, based on the entirety of the 
evidence.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, she and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



